Citation Nr: 1138626	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  99-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1. Entitlement to an increased rating for chronic lumbar strain with degenerative joint disease, currently evaluated as 40 percent disabling. 

2. Entitlement to an extraschedular rating greater than 40 percent for lumbar strain with degenerative joint disease.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.
 

REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esquire



ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to April 1992.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) from a September 1998 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Montgomery, Alabama, that denied the benefits sought on appeal.

This case arises from a long procedural history. In November 1994, the Veteran was originally awarded service connection for her back disability, and assigned a 20 percent rating. That decision was not appealed and became final. See Francisco v. Brown, 7 Vet. App. 55 (1994).

In August 1998 VA received the Veteran's claim for an increased rating. The claim was denied in a September 1998 rating decision, and the present appeal ensued. In the meantime, a claim for TDIU was also raised. In September 2000 the Board received these claims, and remanded them back to the RO for further development.

In a June 2001 rating decision, the Veteran's rating was staged and increased to 40 percent from October 2000, and the claim for TDIU was denied. In May 2002 the matter was returned to the Board. The Board, and the RO in implementing the Board's decision, awarded the 40 percent rating back to the date of the Veteran's August 1998 increased rating claim (eliminating the staged ratings for purposes of this appeal), and denied both an evaluation in excess of 40 percent and the Veteran's TDIU claim.

The Board's May 2002 was vacated by the United States Court of Appeals for Veterans Claims (Court) in December 2002. Upon it subsequent receipt of the matter, the Board remanded the claims twice again, in July 2003 and June 2005.

In March 2006 the Board decided the matters on appeal once again. The increased rating and TDIU claims were denied, and the Board found that in the December 2002 Joint Motion, the Court had set the matter of entitlement to extraschedular consideration before the Board as part of the instant appeal. The Board remanded this issue. The Veteran appealed the Board's decision to the Court.

In August 2007, the Court vacated the increased rating and TDIU claims that were decided by the Board in March 2006. The issue of extraschedular consideration was not before the Court because it was in remand status from the Board's March 2006 remand of that issued.

The appeal was most recently before the Board in August 2008 and December 2010. The claims were remanded for further development.

In December 2010, the Board noted that the issues of entitlement to service connection for a gastrointestinal disorder (claimed as constipation), claimed as secondary to medication for the service connected lumbar strain and entitlement to service connection for drowsiness/fatigue, claimed as secondary to medication for the service-connected lumbar strain have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). See Brief In Support of Veteran's Claims, Received November 11, 2010. No action has been taken on these claims. Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Court vacated the Board's March 2006 decision on the issue of TDIU due to a Stegall violation. Stegall v. West, 11 Vet. App. 268, 271 (1998). The Court found that in the Board's June 2005 remand, the RO had been specifically instructed to obtain an opinion 'as to the impact of the Veteran's lumbosacral spine upon her vocational pursuits.'  While a VA examination was conducted pursuant to this remand in October 2005, the examiner failed to include this requested opinion. In the parties' August 2007 Joint Motion, it was found that a Stegall violation occurred when the Board decided the Veteran's TDIU claim in March 2006 in the absence of this requested opinion. In consequence, the Court ordered full compliance with the Board's June 2005 remand instructions prior to the Board's readjudication of this claim.

Accordingly, in August 2008, the Board remanded the matter to afford the Veteran a new VA examination and opinion. In addition to range of motion testing, the examiner was expressly requested to opine opinion as to the impact of the Veteran's lumbosacral spine disability upon her vocational pursuits.

The first of two VA examinations was conducted in December 2008. At that time, the VA examiner was unable to fully assess the Veteran's thoracolumbar spine range of motion due to "tightening pain sensations." The examination report indicates that the Veteran was experiencing pain that was so unbearable that she was not willing to make any movements for reported pain/motion upon evaluation. While the examiner noted that the Veteran's back condition caused 'significant effects' on her usual occupation, he stated that he was unable to render any opinion as to the impact on her vocational pursuits and would have to resort to mere speculation.

A second VA examination was provided in May 2009. At that time, the Veteran was, again, unable to participate in range of motion testing of her spine. The examiner stated that she could be of no further help in assessing her back condition; however, she did note that the Veteran was able to sit for a 2-hour car drive to the examination facility, thereby indicating that she was in the 0 to 90 degree range for flexion. The examiner suggested that the Veteran would "do better with another provider at this time since [she] was not successful in having her range her spine [sic] because she states it is just too painful to do at this time and again began tearing."

With respect to the question of impact on vocational pursuits, the May 2009 examiner again stated that she was "unable to resolve this issue without resorting to mere speculation," but indicated that 'she should be able to perform at least sedentary work more so than physical work.'

In November 2010, the Veteran's representative submitted a letter to the Board requesting a new examination. He noted that the Veteran was willing to give greater effort in cooperating with range of motion testing and that she fully understood the importance of her cooperation. The representative also requested that that the VA examination be scheduled at a closer VA facility since the Veteran's back was apparently exacerbated by the 2-hour drive to the VA facility where the 2008/2009 examinations took place.

In December 2010, the Board remanded the appeal again for another VA examination. The new examination was to be scheduled at VA facility closer to the Veteran, if possible. There appears to have been a great deal of confusion in scheduling this examination at the appropriate location. It was scheduled in various locations, at various times, and cancelled on multiple occasions. The Veteran should be given another chance to attend an examination, since none of this appears to be her fault. See Stegall v. West, 11 Vet. App. 268 (1998). 

Finally, the issue of entitlement to TDIU is inextricably intertwined with the claim of an increased disability rating for service- connected lumbar strain. In other words, if an increased disability rating is granted for the claim, this may impact the TDIU claim. See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together). Action on the Veteran's TDIU claim is therefore deferred. In this regard, the Board also notes that both VA examiners in 2008 and 2009 were unable to provide an opinion as to the impact of the Veteran's lumbosacral spine disability upon her vocational pursuits without resorting to mere speculation. However, while essentially declining to express an opinion, the 2009 VA examiner went on to state that the Veteran "should be able to perform at least sedentary work more so than physical work." The Board finds that clarification is needed with respect to this issue. Thus, upon remand, the question should again be asked what impact, if any, does the Veteran's service-connected back disability have on her vocational pursuits.

Accordingly, the case is REMANDED for the following action:

1. Tell the Veteran which VA facilities are available for VA examinations and ask her to select the one she finds most convenient or closest to her home.

2. Schedule the Veteran for a VA examination at the VA facility she identifies. Send notice of the scheduled examination to both the Veteran and to her attorney. Advise her that a new examination will not be scheduled if she fails to appear without good cause.

All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should identify the limitation of activity imposed by the Veteran's lumbosacral spine disability and any associated pain, with a full description of the effect of the disability upon her ordinary activities. The examiner should comment on whether the service-connected lumbosacral spine disability affects the Veteran's vocational pursuits. Comment on whether she is able to obtain and maintain substantially gainful employment that is physical or sedentary. The Veteran's education and work history should be considered.

Note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.

The examination is to take into consideration the criteria, both prior to and effective September 26, 2003, for rating spinal and other back disorders. Dudnick v. Brown, 10 Vet. App. 79 (1997). Send the claims folder to the examiner for review. The examination report should specifically state that such a review was conducted.

3. The RO/AMC should request that a Social and Industrial Survey be undertaken by a social worker, in order to elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, and social and industrial capacity. The social worker who conducts this survey should identify those activities that comprise the Veteran's daily routine. 

4. After all of the above actions have been completed, a corrective notice and assistance letter has been issued, and the Veteran has been given adequate time to respond, readjudicate her claims. If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

